                             IN THE UNITED STATES DISTRICT COURT

                       FOR THE NORTHERN DISTRICT OF NEW YORK

KEVIN MCGOUGH,
                                                                 No. 9:17-cv-00847-JKS
                        Petitioner,
                                                             MEMORANDUM DECISION
                       vs.

WILLIAM A. LEE, SUPERINTENDENT,

                        Respondent.


        Kevin D. McGough, a state prisoner proceeding pro se filed a Petition for Writ of Habeas

Corpus with this Court pursuant to 28 U.S.C. § 2254 (“Petition”). Docket No. 1. McGough is in

custody of the New York Department of Corrections and incarcerated at the Eastern New York

Correctional facility located in Ulster County, New York. Respondent answered at Docket No. 6,

and Petitioner replied through counsel at Docket No. 8.

                          I. BACKGROUND AND PRIOR PROCEEDINGS

        On December 9, 2011, a Schenectady County jury found McGough guilty of five counts

of second-degree criminal possession of a weapon,1 including criminal possession of a .357

caliber revolver, a Ruger 380 semi-automatic, and a Kel-tech 9mm semi-automatic pistol. The

jury also found McGough guilty of three counts of fourth-degree criminal possession of stolen

property,2 including possession of a Kel-tech 9mm semi-automatic rifle, a Kel-tech 9mm semi-

1
  A violation of N.Y. PENAL § 265.03(1)(b), requires (1) “with intent to use the same unlawfully against
another, such person: . . . (b) possesses a loaded firearm and such possession occurs outside of the home
or place of business.” This Class C violent felony carries a minimum sentence of five to maximum
sentence of 25 years of incarceration. Petitioner’s actual sentence was 15 years incarceration plus 5 years
of supervised release.
2
  A violation of N.Y. PENAL § 165.45(4), requires “knowing possession of stolen property, with intent to
benefit himself or a person other than an owner thereof or to impede the recovery by an owner thereof,
and when: . . . (4) the property consists of one or more firearms, rifles and shotguns, as such terms are
defined in section 265.00 of this chapter.” This Class E felony carries a minimum of one and one-half
automatic pistol, and an Ithaca 12 gauge shotgun. Additionally, the jury convicted McGough of

one count of third-degree criminal possession of a weapon,3 and one count of unlawful

possession of marijuana.4 On direct appeal of his conviction, the New York Supreme Court,

Appellate Division laid out the following facts underlying the charges against McGough and the

evidence presented at trial:

                In September 2010, defendant allegedly fired a gun in the direction of
                a vehicle. Shortly thereafter, the City of Schenectady Police
                Department executed a warrant to search defendant’s residence in the
                City of Schenectady, Schenectady County. Defendant’s father,
                mother, sister and brother were in the house during the search, and
                defendant was found lying on the floor in a stair landing, next to a
                laundry basket that contained a disassembled semiautomatic pistol.
                Additional weapons, ammunition and other contraband were “strewn
                throughout the [residence].” In defendant’s bedroom, the search team
                found a semiautomatic rifle with a foldable stock, a loaded high-
                capacity magazine that fit the rifle, several loaded and unloaded
                magazines that fit the pistol found in the basket, handgun and shotgun
                ammunition, a bulletproof vest, and marihuana. In another bedroom
                —allegedly that of defendant’s younger brother— the team found a
                loaded .380 semiautomatic pistol, a loaded .357 magnum revolver
                and several long guns, shotguns and rifles. Additional rifles were
                found in the living room, and more firearms and a bulletproof vest
                with projectile holes in it were found in the basement. Several of the
                weapons proved to be stolen.

People v. McGough, 998 N.Y.S.2d 232 (N.Y. App. Div. 2014). The trial court subsequently

sentenced McGough to a total of fifteen-years of incarceration plus five years of post-release




years to maximum of four years of incarceration.
3
  In violation of N.Y. PENAL § 265.02(8), which requires “[s]uch person [to] possess[] a large capacity
ammunition feeding device.” This class D violent felony carries a minimum of two years to maximum of
7 years of incarceration. Petitioner’s actual sentence was 7 years of incarceration and three years of
supervised release.
4
 A violation of N.Y. PENAL § 221.15, a Class A misdemeanor, requires “knowingly and unlawfully
possess one or more preparations, compounds, mixtures or substances containing marihuana and the
preparations, compounds, mixtures or substances are of an aggregate weight of more than two ounces.”
                                                      2
supervision, the sentence for each conviction was to be served concurrently. Docket No. 7 at

51–52.

         Through counsel, Petitioner appealed his conviction arguing among other things, that the

trial court violated his constitutional right to a public trial when it closed the courtroom during

the testimony of one of the prosecution’s witnesses and denied Petitioner’s request to permit his

family and friends to remain in the courtroom. On November 26, 2014, the Appellate Division

unanimously affirmed the trial court’s judgment against McGough in a reasoned opinion. People

v. McGough, 998 N.Y.S.2d 232 (N.Y. App. Div. 2014). On February 18, 2015, the New York

Court of Appeals summarily denied Petitioner’s request for leave to appeal. People v. McGough,

28 N.E.3d 44 (N.Y. 2015).

         Proceeding pro se, Petitioner moved to vacate the judgment pursuant to New York

Criminal Procedure Law § 440.10, arguing that his trial counsel, Stephen Rockmacher, failed to

effectively assist him during trial. Specifically, McGough complained that Rockmacher failed to

investigate the exculpatory statement Petitioner’s father made to the police with respect to

ownership of the weapons found during the search on October 1, 2010. The County Court

granted Petitioner a hearing on this motion, where Petitioner’s mother, father, and Rockmacher

testified before the court. On May 2, 2017, the Schenectady County Court denied Petitioner’s

motion in an unpublished reasoned opinion. Docket No. 7-2 at 91–93. On June 29, 2017, the

Appellate Division summarily denied Petitioner’s motion for leave to appeal.5 Docket No. 7-2 at

119.



5
 McGough’s claim for ineffective assistance of counsel was fully exhausted at that point because “New
York does not provide for a further appeal from such an order.” Jones v. Artus, 615 F. Supp. 2d 77, 80
(W.D.N.Y. 2009) (citing N.Y. Crim. Proc. § 450.90(1)).
                                                    3
        On April 4, 2016, this Court through a previously assigned Judge dismissed McGough’s

first Petition for a Writ of Habeas Corpus without prejudice because McGough had failed to

exhaust available state court remedies as to his ineffective assistance of counsel claim. Docket

No. 1 at 20–26, Case No. 9:16-cv-0347. McGough now timely renews his petition for a Writ of

Habeas Corpus to this Court. Docket No. 1.

                                    II. GROUNDS FOR RELIEF

        In his pro se Petition before this Court, McGough raises the following two grounds for

relief: (1) he was denied his constitutional right to effective assistance of counsel and a fair trial

when his attorney, Rockmacher, failed to investigate and present a witness with exculpatory

testimony; and (2) he was denied his constitutional right to public trial when the trial court

excluded Petitioner’s family and friends from the courtroom during the testimony of one of the

prosecution’s witnesses. Docket No. 1 at 8–14.

                                   III. STANDARD OF REVIEW

        Under the Antiterrorism and Effective Death penalty Act of 1996 (“AEDPA”), 28 U.S.C.

§ 2254(d), this Court cannot grant relief unless the decision of the state court is “contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” § 2254(d)(1), or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,” §

2254(d)(2). A state court decision is contrary to federal law if the state court applies a rule that

contradicts controlling Supreme Court authority or “if the state court confronts a set of facts that

are materially indistinguishable from a decision” of the Supreme Court, but nevertheless arrives

at a different result. Williams v. Taylor, 529 U.S. 362, 406 (2000).


                                                   4
       The Supreme Court has explained that “clearly established Federal law” in § 2254(d)(1)

“refers to the holdings, as opposed to the dicta, of [the Supreme Court] as of the time of the

relevant state court decision.” Id. at 412. The holding must also be intended to be binding upon

the states; that is, the decision must be based upon constitutional grounds not on the supervisory

power of the Supreme Court over federal courts. Early v. Packer, 537 U.S. 3, 10 (2002). Where

holdings of the Supreme Court regarding the issue presented on habeas review are lacking, “it

cannot be said that the state court ‘unreasonabl[y] appli[ed] clearly established Federal law.’”

Carey v. Musladin, 549 U.S. 70, 77 (2006) (citation omitted).

       To the extent that the Petition raises issues of improper application of state law, they are

beyond the purview of this Court in a federal habeas proceeding. See Swarthout v. Cooke, 562

U.S. 216, 221–22 (2011) (per curiam) (holding that it is of no federal concern whether state law

was correctly applied). It is a fundamental precept of dual federalism that the states possess

primary authority for defining and enforcing the criminal law. See, e.g., Estell v. McGuire, 502

U.S. 62, 67–68 (1991) (a federal habeas court cannot reexamine a state court’s interpretation and

application of state law); Walton v. Arizona, 497 U.S. 639, 653 (1990) (presuming that the state

court knew and correctly applied state law), overruled on other grounds by Ring v. Arizona, 536

U.S. 584 (2002).

       In applying these standards on habeas review, this Court reviews the “last reasoned

decision” by the state court. See Ylst v. Nunnemaker, 501 U.S. 797, 804 (1991); Jones v. Stinson,

229 F.3d 112, 118 (2d Cir. 2000). A summary denial is an adjudication on the merits and entitled

to the same AEDPA deference that it would give a reasoned opinion of the state court.

Harrington v. Richter, 562 U.S. 86, 99 (2011) (rejecting the argument that a summary disposition


                                                 5
was not entitled to § 2254(d) deference); Jimenez v. Walker, 458 F.3d 130, 145-46 (2d Cir.

2006). Under AEDPA, the state court’s findings of fact are presumed to be correct unless the

petitioner rebuts this presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1);

Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                           IV. DISCUSSION

        Petitioner argues that the New York State Courts unreasonably applied Supreme Court

law—namely Waller v. Georgia, with respect to closure of trial and Strickland v. Washington,

with respect to ineffective assistance of counsel claim— in violation of § 2254(d)(1). Waller v.

Georgia, 467 U.S.39 (1984); Strickland v. Washington, 466 U.S. 668 (1984).


       a.       Right to Public Trial

       During trial, the court closed the proceedings to the public during the examination of

T.V., one of Respondent’s witnesses and a minor. Docket No. 7-4 (Hr’g Tr.) 54:5–8. T.V. was

incarcerated in Schenectady County Jail pending criminal charges and was released through a

plea agreement, which included a promise to testify against Petitioner. Docket No. 7-4 (Hr’g Tr.)

at 45:2–14. Outside the presence of the jury, the trial court held an adversarial hearing in order to

determine whether closure of the court was necessary during T.V.’s testimony and to what extent.

Docket No. 7-4 (Hr’g Tr.) at 43:14–60:20. During the hearing on request for closure, T.V.

testified that “after he agreed to testify in [Petitioner’s] trial, he had been threatened and involved

in physical altercations on several occasions with individuals who called him a ‘snitch.’” People

v. McGough, 998 N.Y.S.2d 232, 236 (N.Y. App. Div. 2014). These events occurred both at

T.V.’s school and in public in the Schenectady community and were perpetrated by local

residents, although not anyone T.V. identified as the family or friends of Petitioner. Docket No.

                                                   6
7-4 (Hr’g Tr.) 51:19–52:19. During the hearing, T.V. also testified that because of these

altercations, he was considering not testifying in the McGough case, which would have violated

his plea agreement and subjected him to trial with respect to his own criminal charges and the

possibility of incarceration in state prison. Docket No. 7-4 (Hr’g Tr.) 52:16–54:2. Moreover,

T.V., a minor himself, testified that he was fearful of testifying in a public court room both for

his own safety and that of his younger brother, because his public testimony would increase his

reputation as a snitch in a small community. Docket No. 7-4 (Hr’g Tr.) 54:24–54:10. He also

testified that he would not be afraid to testify in a closed courtroom. Docket No. 7-4 (Hr’g Tr.)

53:21–54:2. T.V’s testimony was limited to a specific and narrow topic, and he was the only

witness available to testify to seeing McGough with a handgun on September 20th. Docket No.

7-4 (Hr’g Tr.) 20:22–21:25.

        Petitioner contends that his right to public trial was violated by the courtroom closure

during T.V.’s testimony. Specifically, Petitioner asserts that the closure was broader than

necessary, because it excluded from court Petitioner’s mother who was acting as his advisor and

was needed to explain the proceedings to McGough. Docket No. 8 at 3-4. Petitioner further

contends that because there was no evidence that his mother, in particular, posed a threat to the

witness she need not be excluded from T.V.’s testimony. Id. McGough also argues that the court

failed to adequately support its decision to close the court because there was no evidence that the

people threatening the witness were affiliated with Petitioner, his family or friends; and to the

extent that the court assumed a connection, it was unreasonable. Docket No. 8 at 3–4. Finally,

Petitioner asserts that the trial court must consider alternatives to closure even if not offered by

the parties, and that it failed to do so. Docket No. 8 at 2, 4.


                                                   7
       Respondent opposes McGough’s Petition asserting that the Appellate Division reasonably

applied the factors set out in Waller —the correct rule—and therefore, this Court may only grant

habeas relief if that ruling is “so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fair-minded disagreement.” Docket

No. 6-1 at 14 (quoting Davis v. Ayala, 135 S. Ct. 2187, 2198 (2015)). Respondent also asserts

that Waller sets out a general rule, and therefore under AEDPA deference, the state court has

more leeway in reaching its decision. Docket No. 6-1 at14–15. Further, Respondent asserts that

“Waller does not demand a higher showing before excluding a defendant’s friends and family”

but only requires that the court create a record adequate to allow review of its consideration and

rejection of reasonable alternatives. Docket 6-1 at 16. Finally, Respondent argues that the record

is sufficiently clear for review and supports a finding that the trial court considered and rejected a

narrower closure. Docket 6-1 at 16.

       “In all criminal prosecutions, the accused shall enjoy the right to a speedy and public

trial.” U.S. CONST., Amend. VI. The “public trial” clause applies to state prosecutions through

the Fourteenth Amendment and therefore the Sixth Amendment entitles a defendant in a state

criminal proceeding to a public trial. Accord, e.g., Presley v. Georgia, 558 U.S. 209, 214–15

(2010) (per curiam); Waller v. Georgia, 467 U.S. 39, 48 (1984); In re Oliver, 333 U.S. 257, 273

(1948); Gibbons v. Savage, 555 F.3d 112, 115 (2d Cir. 2009). Furthermore, this same right is

also protected by New York statute. N.Y. CIV. RIGHTS LAW § 12 (McKinney).

       The right to an open trial is not absolute, however, but “may give way in certain cases to

other rights or interests. . . . Such circumstances will be rare, however, and the balance of

interests must be struck with special care.” Waller v. Georgia, 467 U.S. 39, 45 (1984); see Press-


                                                  8
Enterprise Co. v. Sup. Ct. of Cal., 464 U.S. 501 (1984). The Waller court identified the following

four-factors a court should consider before limiting a criminal defendant’s Sixth Amendment

right to a public trial over his or her objections:

                “[(1)][T]he party seeking to close the hearing must advance an
                overriding interest that is likely to be prejudiced, [(2)] the closure
                must be no broader than necessary to protect that interest, [(3)] the
                trial court must consider reasonable alternatives to closing the
                proceeding, and [(4)] it must make findings adequate to support the
                closure.”

Waller v. Georgia, 467 U.S. 39, 48 (1984).6 Denying the accused a public trial without satisfying

all four prongs of the test is a violation of the Sixth Amendment. Id. at 46–48. New York State

law also provides for a co-extensive right to a public trial, which is “fundamental, [but] is not

absolute; a trial court may exercise its discretion to close a courtroom, but must do so

‘sparingly . . . and then, only when unusual circumstances necessitate it.’” People v. McGough,

998 N.Y.S.2d 232, 236 (N.Y. App. Div. 2014) (citing People v. Hinton, 31 N.Y.2d 1, 76 (1972),

cert. denied, 410 U.S. 911 (1973); People v. Jones, 96 N.Y.2d 213, 216 (2001)). The trial court

has a duty to consider reasonable alternatives to complete closure, even sua sponte, if the parties

fail to suggest reasonable alternatives. Presley v. Georgia, 558 U.S 209, 214 (2010). However,

once a narrow closure is identified and complete closure is set aside, the court need not consider

further reasonable alternatives. Bowden v. Keane, 237 F.3d 125, 131 (2d Cir. 2001). On review in

a federal habeas petition, this Court must give deference to the state court proceedings and

review for harmless error. Carson v. Fischer, 317 F. Supp. 2d 197, 204 (E.D.N.Y. 2004), aff’d,



6
  Although the facts in Waller specifically dealt with a suppression hearing, the Second Circuit considers
this analysis as relevant for all courtroom closures, in particular because Waller itself relies on decisions
addressing closures in a variety of proceedings. See Rodriguez v. Miller, 537 F.3d 102 (2d Cir. 2008);
Waller v. Georgia, 467 U.S. 39, 44–48 (1984).
                                                       9
421 F.3d 83 (2d Cir. 2005) (discussing at length the justification for harmless error on habeas

review of an alleged violation of the right to public trial).

        Upon full review of the prior proceedings this Court finds that the state did not violate

Waller or McGough’s right to a public trial by closing the court, and excluding Petitioner’s

family and friends, during T.V.’s testimony. The decision to close the court was intended to

protect the overriding interest of the witness’ valid fear of harm to himself and his younger

brother, both minors. Accord Moss v. Colvin, 845 F.3d 516, 520–21 (2d Cir. 2017) (finding that

the witness’ safety is an overriding interest). The closure was limited to the testimony of a single

witness, rather than the full proceeding; and limited to a certain topic, for which he was the only

witness available to testify. Accord States v. Ledee, 762 F.3d 224, 230 (2d Cir. 2014) (finding

that closure during testimony of a single witness was not too broad even though it was a

complete bar to the general public, including defendant’s parents); but cf, People v. Kin Kan, 574

N.E.2d 1042 (N.Y. 1991) (finding that the closure of the court including the exclusion of

defendant’s family during the testimony of an accomplice cooperating witness violated

defendant’s right to a public trial, given that the witness had previously testified in front of

defendant’s parents, had testified that he did not fear defendant’s family, and defendant had a

greater interest in having her family present because of a language barrier).

        During the hearing on request for closure, the court also considered counsel’s narrower

alternative seeking that only McGough’s mother remain in the court room. Docket No. 7-4 (Hr’g

Tr.) 57:5–18. Importantly, the court must consider how the witness is subjectively affected by

testifying in a public or private court room. U.S. v. Ledee, 762 F.3d 224, (2d Cir. 2014)

(affirming the “‘district court’s common sense conclusion’ that [the witness] would likely not be


                                                  10
able to communicate effectively in an open courtroom”); U.S. v. Doe, 63 F.3d 121, 129–31 (2d

Cir. 1995) (opining that “in some circumstances it might be within a district court’s discretion to

grant closure without evidence of a direct threat or other evidence corroborating a defendant’s

subjective fears.”). It is not relevant that McGough’s mother was not calling T.V. a snitch,

because T.V. was subjectively and genuinely fearful of testifying in public but not in private.

Furthermore, McGough was not a minor, but twenty-one years old at the time of trial, and wanted

his mother in the court room for moral support only. There is no allegation or argument that

McGough required his mother’s presence based on his mental capacity or any other reason.

Finally, the court provided reasoned support in reviewing the trial court’s closure and finding that

there was no violation. See People v. McGough, 998 N.Y.S.2d 232, 236 (N.Y. App. Div. 2014).

       For the foregoing reasons, it cannot be said that this decision was contrary to Supreme

Court law, or an unreasonablelication of Supreme Court law; nor can reasonable minds differ

about this determination. Therefore, Petitioner’s claim regarding a violation of his right to public

trial is DENIED with prejudice.

       b.      Right to Effective Assistance of Counsel

   On collateral appeal, the County Court evaluating Petitioner’s Motion to Vacate summarized

the following facts pertinent to Plaintiff’s ineffective assistance of counsel claim:

               “On the day of the execution of the search warrant, defendant’s
               father, Jeffrey McGough was taken into custody and gave a written
               statement to the police. . . . The statement in pertinent part states:

               ‘I saw the police coming around the corner and I figured they were
               coming to my house at 1610 Bradley Street. I grabbed a loaded .357
               revolver and threw it in my son Andre’s closet in his bedroom. I was
               running around my house and I thought I threw what I thought was a
               .40 semi-automatic black handgun in the bedroom where by [sic] son
               Kevin was. I do not know about a .380 handgun or any handgun that

                                                 11
               was in the hamper. The handgun that I thought was a .40 might have
               been a 9mm and it was taken apart a little bit. The .357 and 9mm
               were bought by me on the streets. I had the .357 for a few years and
               the 9mm I had for a few months now. My son Kevin does not touch
               these guns because they are mine. There are several shotguns and
               rifles in my house and I have these for hunting.’ . . .
               Defendant’s father testified at the hearing consistently with this
               statement. Testimony at the hearing by defendant’s mother, father and
               defendant’s trial attorney demonstrated that defense counsel was
               aware of this statement but did not speak to Jeffrey McGough
               regarding this statement. At the time of defendant’s prosecution,
               Jeffrey McGough had federal charges pending. Defense counsel did
               not speak with Jeffrey McGough’s defense counsel regarding this
               statement. . . Defendant’[s] trial attorney testified at the hearing that
               he did not believe that calling Jeffrey McGough at trial would be
               helpful to the defendant. [Counsel] indicated that he did not believe
               [Jeffrey McGough] would have presented as a credible witness and
               that could have damaged defendant’s case.”
Docket 7-2 at 92.

       The County Court held an adversarial evidentiary hearing to evaluate this claim, during

which Deborah Ham, Petitioner’s mother, and Jeffery McGough, Petitioner’s father both

testified. After the attorney-client privilege was waived, Stephen Rockmacher, Petitioner’s trial

counsel also testified, but Petitioner neither testified during his trial nor during the evidentiary

hearing.

       Petitioner claims that he was denied the right to effective assistance of counsel and a fair

trial, because his counsel failed “to investigate and present a witness with exculpatory

testimony;” the witness was his father Jeffrey McGough. Docket No. 1 at 8. Petitioner contends

that Rockmacher’s “refusal even to interview a witness with potentially exculpatory information”

constitutes deficient performance. Docket No. 8 at 6. Petitioner’s counsel also asserts that he did

not acquiesce in this decision but “repeatedly asked defense counsel” to call the witness. Docket




                                                  12
No. 8 at 8. Finally, Petitioner argues that Jeffrey’s statement “provided crucial evidence that

would have almost certainly created a basis for reasonable doubt at [Petitioner’s] trial.” Id.

       Respondent disagrees and asserts that “[Rockmacher] had numerous reasons to doubt the

veracity of” Jeffery’s statement, including his criminal history and lack of other corroborating

testimony. Docket No. 6-1 at 19–20. Furthermore, Respondent argues that the statement claims

responsibility for only two but not all of the weapons with which Petitioner was charged with

constructive possession and thus, does not fully exonerate Petitioner. Docket No. 6-1 at 20–21.

Finally, Respondent asserts that Petitioner “acquiesced in [Rockmacher’s] decision not to call

Jeffrey as a defense witness” which “is fatal to his claim that counsel was ineffective.” Docket

No. 6-1 at 21.

       The U.S. Constitution provides, “[i]n all criminal prosecutions, the accused shall enjoy

the right to . . . have the assistance of counsel for his defense.” U.S. CONST., Amend. VI.

Likewise the New York Constitution provides for criminal defendants’ right to competent legal

counsel, and the County Court evaluated the ineffective assistance claim under New York law,

which is a more protective standard. See N.Y. CONST. art. I, § 6; Rosario v. Ercole, 601 F.3d 118,

123–26 (2d Cir. 2010) (acknowledging that although the New York constitutional right to

effective assistance of counsel and that of the U.S. Constitution are different, New York’s

standard is even more protective than Strickland.). The Supreme Court explained that in order to

successfully bring an ineffective assistance of counsel claim a defendant must show that (1) his

counsel’s performance was deficient; and (2) the deficiency prejudiced the defense. Strickland v.

Washington, 466 U.S. 668, 687 (1984). This test is “rigorous” Lindstadt v. Keane, 239 F.3d 191,

199 (2d Cir. 2001), and “highly demanding” Kimmelman v. Morrison, 477 U.S. 365, 382 (1986).


                                                 13
Whether performance is deficient considers whether “counsel’s representation . . . fall[s] ‘below

an objective standard of reasonableness.’” Chrysler v. Guiney, 806 F.3d 104, 123 (2d Cir. 2015)

(quoting Strickland, 466 U.S. at 688). “[T]he defendant must overcome the presumption that,

under the circumstances, the challenged action might be considered sound trial strategy.”

Strickland, 466 U.S. at 689. If there is reasonable probability that the outcome might have been

different as a result of a legal error, the defendant has established prejudice and is entitled to

relief. Lafler v. Cooper, 132 S. Ct. 1376, 1385–86 (2012); Glover v. United States, 531 U.S. 198,

203–04 (2001); Williams v. Taylor, 529 U.S. 362, 393–95 (2000). Only in “the exceedingly rare

and exceptional case” will there be a finding that “the state court’s decision involved an

‘unreasonable application’ of Strickland.” Rivas v. Fischer, 780 F.3d 529, 550 (2d Cir. 2015)

(finding that counsel’s failure to further investigate an expert witness’ change in testimony with

regard to the time of death, a time during which defendant had no alibi) (citing 28 U.S.C.

§ 2254(d). The Petitioner cannot merely speculate as to how counsel might have executed a

different trial strategy. Lockhart v. Fretwell, 506 U.S. 364, 372 (1993). Ultimately, the Petitioner

bears the burden of proof to overcome the strong presumption that counsel acted reasonably and

that counsel’s “performance renders the result of the trial unreliable or the proceeding

fundamentally unfair.” Id.; see also, Garner v. Lee, 908 F.3d 845, 865 (2d Cir. 2018), cert.

denied, 139 S. Ct. 1608 (2019) (citing Waiters v. Lee, 857 F.3d 466, 479 (2d Cir.), cert. denied

sub nom. Waiters v. Griffin, 138 S. Ct. 385 (2017)).

       In a federal habeas proceeding reviewing an ineffective assistance of counsel claim:

               “The question ‘is not whether a federal court believes the state
               court’s determination’ under the Strickland standard ‘was incorrect
               but whether that determination was unreasonable—a substantially
               higher threshold.’ And, because the Strickland standard is a general

                                                  14
               standard, a state court has even more latitude to reasonably
               determine that a defendant has not satisfied that standard.”

Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (citations omitted); accord Waiters at 478.

An ineffective assistance of counsel claim should be denied if the petitioner fails to make a

sufficient showing under either of the Strickland prongs. See Strickland, 466 U.S. at 697 (courts

may consider either prong of the test first and need not address both prongs if the defendant fails

one); see also Waiters, 857 F.3d at 478–79 (“But, as the Supreme Court explained in Strickland

itself, ‘the object of an ineffectiveness claim is not to grade counsel’s performance’ so that ‘if it

is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice . . .

that course should be followed.’”) (quoting Strickland, 466 U.S. at 697).

       There is good reason to find that Rockmacher’s performance was not deficient.

Rockmacher considered objective information by reviewing Jeffrey’s affidavit and “rap sheet.”

He assessed the statement’s credibility on its face, and correctly deduced that the statement itself

is not completely exculpatory. Jeffrey only takes responsibility for two of the six firearms

identified in the revised indictment. Docket No. 7 at 9–15, 67–68. Also, there was testimony at

trial showing that “the [Petitioner] had been involved in a gang related dispute and on the day

[Petitioner] allegedly shot at a car, he and several of his family members were on the front porch

of their residence with weapons.” Docket No. 7-2 at 93. The County Court correctly concluded

that because Petitioner was charged with and convicted of constructive possession rather than

exclusive possession of the weapons, Jeffrey’s statement claiming, “ownership of the [two

weapons] would not have exonerated the [Petitioner].” Id.

       Furthermore, Jeffery’s statement is undermined significantly by the lack of any

corroborating witnesses, despite the fact that several family members were in the house on the

                                                  15
morning of the search. Even Petitioner did not testify that the guns were his father’s or that the

statement was true, neither during the trial nor the evidentiary hearing on Motion to Vacate.

Furthermore, Jeffrey’s credibility is impaired in part, by a reasonable interpretation that this is a

father just trying to protect his son. Given N.Y. Crim. Proc. Law § 60.40(1), Jeffrey’s lengthy

prior criminal history would have been ripe for cross-examination and most certainly revealed to

the jury. Relying on this information as demonstrated by Rockmacher’s testimony, suggest that

“counsel’s choices were [] the result of a ‘conscious, reasonably informed decision made by an

attorney with an eye to benefitting his client.’” Greiner v. Wells, 417 F.3d 305, 325 (2d Cir.

2005).

         Additionally, even if Rockmacher had tried to meet with Jeffrey, the County Court

correctly noted that “[Rockmacher] could not have spoken to [Jeffrey] without his attorney’s

consent. It is also safe to assume that any attorney would not have permitted such a conversation

to occur because of the risk of [Jeffrey] making further incriminating statements while charges

were pending.” Docket 7-2 at 92. Although, the Second Circuit has held that failure to interview

a potential witness in certain circumstances constitutes deficient performance. See Pavel v.

Hollins, 261 F.3d 210, 221 (2d Cir. 2001); accord United States v. Thornhill, 34 F. Supp. 3d 334

(S.D.N.Y. 2014), aff’d, 667 F. App'x 310 (2d Cir. 2016); but cf. Samuels v. Bennett, No. 03 CIV.

2340BSJFM, 2009 WL 2516850, at *23 (S.D.N.Y. Aug. 17, 2009). Given the information

Rockmacher had at that time, he made a reasonable strategy decision when he determined that

the introduction of the statement could not have helped Petitioner’s case. Docket 7-6 at 20:22-

21:2. The County Court reasonably determined that there were legitimate concerns regarding




                                                  16
Jeffrey’s credibility as a witness and thus Rockmacher’s decision not to interview or call Jeffrey

as a witness was not “ineffective assistance.”

       Moreover, even if counsel’s failure were deficient, this deficiency must also have caused

prejudice in order to constitute ineffective assistance of counsel. The County Court’s rejection of

Petitioner’s claim for ineffective assistance of counsel is furthermore reasonable and fully

supported by the record, because Petitioner cannot escape that this error, if any, did not cause

prejudice. The County Court correctly noted that Jeffrey’s statement “did not fully exonerate

[Petitioner] and, in some regard, may have incriminated him.” Docket No. 7-2 at 93. Jeffery’s

statement only takes responsibility for the .357 caliber identified in Count four and the 9mm

semi-automatic pistol identified in Count six but not all the weapons for which Petitioner was

charged with constructively possessing. In fact, the statement could be understood to specifically

disclaim responsibility for the .380 caliber gun and the semi-automatic pistol that was in the

laundry basket, which was located next to Petitioner at the time of his arrest. The County Court

reasonably found that Jeffrey’s statement “may have influenced the jury regarding the two guns

he claimed to have hidden in defendant’s room. However, it would also have assisted the jury

with finding the defendant guilty of possession of the .380 handgun and the 9mm weapon.”

Docket No. 7-2 at 92.

       Importantly, Petitioner was sentenced to fifteen years of incarceration plus five years of

supervised release for each of the five charges for criminal possession of a weapon, to be served

concurrently. Docket 7 at 51–52. Thus, even if Jeffrey’s testimony regarding two of the weapons

had been heard and believed by the jury, Petitioner’s sentence would not have been altered, and

thus there is no prejudice under Strickland. Because of “[t]he Supreme Court’s continued


                                                 17
acceptance . . . of the concurrent sentence doctrine, which allows courts . . . to avoid reaching the

merits of a claim altogether in the presence of identical concurrent sentences. . . it can hardly be a

clearly established principle of Supreme Court jurisprudence that the collateral consequences of a

conviction alone suffice to establish Strickland prejudice.” Tavarez v. Larkin, 814 F.3d 644, 649

(2d Cir. 2016) (rejecting petitioner’s argument that on habeas review, “collateral consequences of

conviction are sufficient to establish Strickland prejudice,” although, acknowledging that Ball v.

United States, 470 U.S 856, 864–65 (1985) “is suggestive” of the Supreme Court’s position, it

fails to clearly establish the proposition with respect to AEDPA review.)

       Moreover, Petitioner’s acquiescence to Rockmacher’s strategy not to call Jeffrey as a

witness severely damages his claim for ineffective assistance of counsel. Although, Petitioner’s

counsel argues that McGough “repeatedly asked defense counsel” to call Jeffrey to testify, this

argument lacks support. Rockmacher provided uncontroverted testimony that after about two

meetings with Petitioner preparing for trial, Petitioner stopped asking Rockmacher about calling

his father as a witness. Docket 7-6 at 20:8-21; see McEathron v. Martuzcello, 14-CV-00218,

2017 U.S. Dist. LEXIS 82178, at 15 (W.D.N.Y. May 30, 2017); accord Curkendall v. Mazzuca,

05-CV-688, 2008 U.S. Dist. LEXIS 124109, at *82 (W.D.N.Y. July 23, 2008) (citing U.S. ex rel.

Reid v. Richmond, 295 F.2d 83, 89 (2d Cir. 1961); Nunez v. Miller, 00 Civ. 0966, 2001 U.S. Dist.

LEXIS 26773, at *22 (E.D.N.Y. July 11, 2001).

       Based on the foregoing, this Court cannot say that the County Court’s decision was

contrary to or an unreasonable application of Supreme Court law. Therefore, Petitioner’s claim

regarding a violation of his right to effective assistance of counsel is DENIED with prejudice.




                                                 18
                                V. CONCLUSION AND ORDER

       McGough is not entitled to relief on any ground raised in the Petition.

       IT IS THEREFORE ORDERED THAT the Petition under 28 U.S.C. § 2254 for a Writ

of Habeas Corpus is DENIED.

       IT IS FURTHER ORDERED THAT this Court declines to issue a Certificate of

Appealability. 28 U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain a

certificate of appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.’” (quoting Miller-El,

537 U.S. at 327)). Any further request for a Certificate of Appealability must be addressed to the

Court of Appeals. See FED. R. APP. P. 22(B); 2D CIR. R. 22.1.

       The Clerk of the Court is directed to enter judgment accordingly.



       Dated: July 2, 2019.

                                                       /s/ James K. Singleton, Jr.
                                                       JAMES K. SINGLETON, JR.
                                                       Senior United States District Judge




                                                  19
